United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-238
Issued: September 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2008 appellant, through his attorney, filed a timely appeal from a
December 7, 2007 merit decision of the Office of Workers’ Compensation Programs denying his
traumatic injury claim and a March 21, 2008 nonmerit decision denying his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case and over the March 21, 2008 nonmerit decision.
ISSUES
The issues are: (1) whether appellant has established that he sustained an injury on
January 25, 2002, as alleged; and (2) whether the Office properly denied his request for further
merit review of his claim pursuant to 5 U.S.C. § 8128.
FACTUAL HISTORY
On July 18, 2002 appellant, then a 50-year-old employee in charge of vehicle operation
assistance, filed a claim alleging that on January 25, 2002 he sustained an injury in the
performance of duty. He retired on disability on June 4, 2002. Appellant’s supervisor indicated

that he had not been informed of an injury. On the claim form, Donald Mahon, a witness, related
that he “was called to help [appellant] and arrived and saw him in pain….” He noted that a door
that he was operating had jammed.
On August 6, 2002 the Office requested that appellant submit additional factual
information and supporting medical evidence. In an August 26, 2002 response, appellant related
that he experienced severe back and right shoulder pain when a trailer door that he was opening
suddenly jammed.
By decision dated September 6, 2002, the Office denied appellant’s claim on the grounds
that the medical evidence was insufficient to establish that he sustained an injury due to the
January 25, 2002 employment incident. It noted that appellant had not submitted any supporting
medical evidence.
On September 4, 2003 appellant, through his attorney, requested reconsideration of the
September 6, 2002 decision and indicated that he was submitting supporting medical evidence.
No further action was taken. On August 20, 2007 counsel requested that the Office provide him
with the decision issued on his September 4, 2003 reconsideration request. In correspondence
dated November 16, 2007, it informed him that there was no medical evidence in the file and
requested that he resubmit the documents listed in his initial reconsideration request.
By decision dated December 7, 2007, the Office denied modification of its September 6,
2002 decision. It noted that the record contained no medical evidence. The Office reviewed the
merits of the claim due to the delay in acting on the reconsideration request.
On December 28, 2007 appellant, through his attorney, requested reconsideration and
submitted additional factual and medical evidence. In a statement dated May 18, 2002, appellant
related that he resumed work after a back operation in July 2000. He described his work duties
and noted that around January 25, 2002 he injured his back and right shoulder when a trailer door
he was opening jammed.
An October 4, 2002 magnetic resonance imaging (MRI) scan of appellant’s lumbar spine
revealed recurrent posterior disc herniations at L4-5 and L5-S1, a lateral bulging of the annulus
at L3-4 and degenerative joint disease from L1 to S1. A March 21, 2003 computerized
tomography (CT) scan of the lumbar spine revealed “Dallas Grade 3 at all levels L3-4, L4-5 and
L5-S1.” On March 21, 2003 Dr. Asim Khan, a Board-certified anesthesiologist, performed a
disc stimulation discogram at L3-4, L4-5 and L5-S1 and diagnosed discogenic pain at L4-5 and
L5-S1.
In a report dated March 31, 2003, Dr. Frank N. Moore, a Board-certified neurosurgeon
evaluated appellant on behalf of the Office in connection with another claim, assigned file
number xxxxxx365. He found that appellant was disabled due to a July 5, 1998 work injury and
completed a work restriction evaluation.
By decision dated March 21, 2008, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted was insufficient to warrant a merit
review of the prior decision. It noted that it had previously determined that the claimed incident
occurred as alleged. The Office found that the submitted medical evidence was not relevant as it
2

did not address causal relationship to the January 25, 2002 work incident. It indicated that it had
reviewed a March 31, 2003 narrative report from Dr. Moore and a June 20, 2003 narrative report
from Dr. Richard Pelosi, a Board-certified neurosurgeon.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was filed within the applicable time limitation, that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.3
To determine whether an employee sustained a traumatic injury in the performance of
duty, the Office must determine whether “fact of injury” is established. First, an employee has
the burden of demonstrating the occurrence of an injury at the time, place and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.5 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.6
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained an injury to his right shoulder and back on
January 25, 2002 when a trailer door that he was opening jammed unexpectedly. He submitted a
witness statement from Mr. Mahon, who noted that he assisted appellant and that he was in pain
after a trailer door jammed. The Office accepted that appellant established that the January 25,
2002 incident occurred at the time, place and in the manner alleged. The issue is whether the
medical evidence establishes that appellant sustained an injury as a result of this incident.7

1

5 U.S.C. §§ 8101-8193.

2

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

3

See Ellen L. Noble, 55 ECAB 530 (2004).

4

Barbara R. Middleton, 56 ECAB 634 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

5

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

6

Larry D. Dunkin, 56 ECAB 220 (2004).

7

See Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

3

The Board finds that appellant has not established that the January 25, 2002 employment
incident resulted in an injury. The determination of whether an employment incident caused an
injury is generally established by medical evidence.8 Appellant did not submit any medical
evidence in support of his claim prior to the most recent merit decision December 7, 2007. On
August 6, 2002 the Office advised him of the type of medical evidence required to establish his
claim. Appellant did not, however, respond to its request for supporting medical evidence. On
November 16, 2007 it again requested but did not receive medical evidence in support of his
claim. As appellant did not provide the medical evidence necessary to substantiate his claim, he
has not met his burden of proof. The Office, therefore, properly denied his claim for
compensation.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,9
the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.10 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.11 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review on the merits.12
The Board has held that the submission of evidence that repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.13 The Board also has
held that the submission of evidence, which does not address the particular issue involved, does
not constitute a basis for reopening a case.14 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.15

8

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

9

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on his own motion or on application.”
10

20 C.F.R. § 10.606(b)(2).

11

Id. at § 10.607(a).

12

Id. at § 10.608(b).

13

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

14

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

15

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

4

ANALYSIS -- ISSUE 2
The Board finds that the case is not in posture for decision on the issue of whether the
Office properly denied appellant’s request for reconsideration. The Office denied appellant’s
traumatic injury claim on the grounds that he did not establish that he sustained an injury
causally related to the January 25, 2002 work incident. In support of appellant’s request for
reconsideration, he submitted a May 18, 2002 statement describing the factual circumstances
surrounding his injury. The Office, however, has accepted that the January 25, 2002
employment incident occurred at the time, place and in the manner alleged. The relevant issue is
whether the medical evidence establishes that appellant sustained an injury. Evidence that does
not address the particular issue involved does not warrant reopening a case for merit review.16
Appellant submitted an October 4, 2002 MRI scan of the lumbar spine and a lumbar CT
scan and discogram dated March 21, 2003. He further submitted a March 31, 2003 medical
report from Dr. Moore. None of the medical evidence, however, addressed the relevant issue of
whether appellant sustained a work injury on January 25, 2002. Consequently, as this evidence
is not pertinent to the underlying issue of whether appellant has established an injury due to the
January 25, 2002 employment incident, it is insufficient to meet the regulatory criteria for
reopening his claim.17
On appeal, appellant’s attorney noted that he had submitted a June 20, 2003 report from
Dr. Pelosi. The Office indicated in its March 21, 2008 decision that it had reviewed Dr. Pelosi’s
report; however, it is not contained in the case record as assembled before the Board.
Consequently, the Board is unable to make an informed adjudication of the issue of whether the
Office properly denied appellant’s request for reconsideration under section 8128. The case is,
therefore, remanded for reconstruction of the case record to include Dr. Pelosi’s June 20, 2003
report to be followed by an appropriate decision.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on
January 25, 2002 in the performance of duty. The Board further finds that the case is not in
posture for decision on the issue of whether the Office properly denied appellant’s request for
further merit review of his claim pursuant to section 8128.

16

Richard Yadron, 57 ECAB 207 (2005); Freddie Mosley, 54 ECAB 255 (2002).

17

See Johnny B. Causey, 57 ECAB 359 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 21, 2008 is set aside and the case is remanded for further
proceedings consistent with this opinion of the Board. The decision dated December 7, 2007 is
affirmed.
Issued: September 9, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

